 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 18Korellis Roofing, Inc. 
and 
Charles E. Dixon.  
Case 13Œ
CAŒ40945 
January 27, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND SCHAUMBER
 On October 28, 2003, Administrative Law Judge Wil-
liam N. Cates issued the att
ached bench decision.  The 
General Counsel filed an exception. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the General Counsel™s exception and, there 
having been no other exceptions filed, has decided to 
affirm the judge™s rulings, findings, and conclusions and 

to adopt the recommended Order as modified.
1ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Korellis 
Roofing, Inc., Hammond, Indiana, its officers, agents, 

successors, and assigns, shall take the action set forth in 
the Order as modified. 
1.  Insert the following as paragraph 2(b) and reletter 
the subsequent paragraphs. 
ﬁ(b) Make Charles E. Dixon whole for any loss of 
earnings and other benefits resulting from his discharge, 
in the manner set forth in the remedy section of this deci-
sion.ﬂ 2.  Substitute the attached notice for that of the admin-
istrative law judge. 
 APPENDIX A 
 NOTICE TO EMPLOYEES
 POSTED BY THE 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice.   
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
                                                          
                                                           
1 In accordance with the General C
ounsel™s exception, we shall mod-
ify the judge™s recommended Order 
to include a backpay provision, 
which the judge inadvertently omitted.  We shall also substitute a new 
notice to conform to the Order. 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities.   
 WE WILL NOT discharge you because we believe you 
filed grievances and assisted the United Union of Roof-
ers, Waterproofers and Allied Workers, Local Union No. 
26 and to discourage you from engaging in these activi-

ties. WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Charles E. Dixon full reinstatement to his 

former job, or if his former job no longer exists, to a sub-
stantially equivalent position, without prejudice to his 
seniority or other rights or privileges previously enjoyed.   
WE WILL make Charles E. Dixon whole for any loss of 
earnings and other benefits resulting from his discharge, 

less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the dis-

charge of Charles E. Dixon, and 
WE WILL
, within 3 days 
thereafter, notify him in writi
ng that this has been done 
and that his discharge will not be used against him in any 

manner.   
 KORELLIS ROOFING
, INC.  HyeYoung Banc-Thompson, Esq., 
for the Government
.1Stephen M. Maish, Esq. 
for the Company
.2Charles E. Dixon, 
Pro Se.3BENCH DECISION STATEMENT OF THE 
CASE WILLIAM N. CATES, Administrative Law Judge.  This is a wrongful discharge case.  At the 
close of a 2-day trial in Chi-
cago, Illinois on September 24, 2003, and after hearing closing 
argument by Government and Company counsel, I issued a 
Bench Decision pursuant to Section 102.35(a)(10) of the Na-
tional Labor Relations Board™s (the Board) Rules and Regula-
tions setting forth findings of fact and conclusions of law. 
For the reasons, specifically including credibility determina-
tions, stated by me on the record at the close of trial, I found the 
Company violated Section 8(a)(3) and (1) of the National Labor 

Relations Act (the Act) by 
on or about November 11, 2002, 
discharging its employee Charging Party Dixon because the 

Company believed he filed a grie
vance and assisted the United 
Union of Roofers, Waterproofers and Allied Workers, Local 

Union No. 26.  I rejected, as 
post hoc rational-izations, the 
various asserted justifications by the Company, such as it was 
 1 I shall refer to counsel for General Counsel as the Government 
2 I shall refer to Respondent as the Company. 
3 I shall refer to Charging Party as Dixon or Charging Party Dixon. 
341 NLRB No. 5 
 KORELLIS ROOFING
 19downsizing and moonlighting 
activity by Charging Party 
Dixon.  I concluded the Company failed to meet its burden of 
establishing it would have discharged Dixon even in the ab-
sence of any protected conduct on his part. 
I certify the accuracy of the portion of the transcript, as cor-
rected,
4 pages 388 to 424 containing my Bench Decision, and I 
attach a copy of that portion of the transcript, as corrected, as 

Appendix B. CONCLUSION OF LAW Based on the record, I find the Company is an employer en-
gaged in commerce within the meaning of Section 2(2) (6), and 
(7) of the Act; that it violated the Act in the particulars and for 
the reasons stated at trial and summarized above and that its 
violations have affected and, 
unless permanently enjoined, will 
continue to affect commerce within the meaning of Section 2(2) 

and (6) of the Act. 
REMEDY Having found the Company has e
ngaged in certain unfair la-bor practices, I find it must be ordered to cease and desist and 

to take certain affirmative action designed to effectuate the 
policies of the Act.  The Co
mpany having discriminatorily 
discharged its employee Char
les E. Dixon, I recommend he, 
within 14 days from the date of the Board™s Order, be offered 
full reinstatement to his former job, or if his former job no 
longer exists to a substantially equivalent position, without 
prejudice to his seniority, or any other rights or privileges pre-
viously enjoyed, and make him whole for any loss of earnings 
or other benefits suffered as 
a result of the discrimination 
against him with interest.  Backpay shall be computed in accor-

dance with F. W. Woolworth Co.
, 90 NLRB 289 (1950), and 
interest shall be computed in accordance with 
New Horizons for 
the Retarded, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
5ORDER The Company, Korellis Roofing, Inc., Hammond, Indiana, 
its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Discharging employees because they believe employees 
have filed grievances or assisted the Union. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of their rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days of the Board™s Order offer Charles E. 
Dixon reinstatement to his former position or if his former posi-
                                                          
                                                           
4 I have corrected the transcript pages containing my
 Bench Decision 
and the corrections are as reflected in attachment Appendix C (unpub-
lished.) 
5 If no exceptions are filed as provided by Section 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in 
Section 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
tion no longer exists to a substantially equivalent position with-
out prejudice to his 
seniority or other rights or privileges.  
(b) Within 14 days of the Board™s Order remove from its 
files any reference to Dixon™s unlawful discharge and within 3 
days thereafter notify him in writing this has been done and that 
his discharge will not be used
 against him in any manner. 
(c) Preserve, and within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents all payroll records, Social Security payment re-
cords, time cards, personnel records and reports, and all other 
records, including an electronic copy of the records if stored in 
electronic form, necessary to analyze the amount of any back 
pay due under the terms of this Order. 
(d) Within 14 days after service by the Regional Director of 
Region 13 of the National Labor Relations Board, post at its 
Hammond, Indiana, facility co
pies of the attached notice 
marked ﬁAppendix Bﬂ.
6 Copies of the notice, on forms pro-vided by the Regional Director for Region 13 after being signed 
by the Company™s authorized representative shall be posted by 
the Company and maintained for 60 consecutive days in con-
spicuous places, including all places where notices are custom-
arily posted.  Reasonable steps shall be taken to ensure that the 
notices are not altered, defaced or covered by any other mate-
rial.  In the event that during the pendency of these proceedings 
the Company has gone out of business or closed the facility 
involved in these proceedings, 
the Company shall duplicate and 
mail, at its own expense, a copy of the Notice to Employees, to 

all employees employed by the Company on or at any time 
since November 11, 2002.   
Within 21 days after service by the Region, file with the Re-
gional Director for Region 13 of
 the National Labor Relations 
Board sworn certification of a re
sponsible official on a form 
provided by the Region attesting to the steps that the Company 
has taken to comply. 
 APPENDIX B 
Transcript Pages 388Œ424 
 388 JUDGE CATES
:  This is my decision.  The issue presented in 
this case is whether the Responde
nt™s discharge of employee 
Charles E. Dixon is in violation of Section 8(a)(1) and (3) of 
the National Labor Relations Act.  And on the  
 389  entire record, including my observa
tion of the demeanor of the witnesses and after considering the parties helpful closing ar-
guments, I make the following. 
The company is an Indiana corporation with an office in 
place of business in Hammond, I
ndiana.  The company admits 
and I find that it is an employer engaged in commerce within 

the meaning of Section 2(2) and (6) and (7) of the Act.  The 
parties admit and I find that the United Union of Roofers, Wa-
 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 20terproofers and Allied Workers Local Union No. 26 is and has 
been at all material times here 
in a labor organization within the 
meaning of Section 2(5) of the Act. 
The Government contends th
at Mr. Dixon was discharged 
specifically because the company 
believed that he had filed a 
grievance and assisted the Union and engaged in concerted 
activities and that the company took the action it did in order to 
discourage employees from engaging 
in these type of activities.  
The company, on the other hand, contends that it had nothing to 

do with his Union activities or lack thereof.  That the company 
has been on a program for some time of downsizing their op-
eration because of the sluggish economy and that there were a 
number of factors that brought 
about the termination of Dixon 
and that the last straw or the straw that broke the camel™s back 

was his performing an unauthorized side job.  And that was the 
point that brought to a head the decision to terminate Dixon. 
            390  Dixon is a seven year employee of the company and he was 
fired on November 11, 2002.  And about that fact there is no 
dispute.  For the last three or four years of his employment, 
Dixon worked as a technician in the Service Department under 
the supervision of Foreman Bruce Bailey.  The company in-
stalls or builds various types of 
roofs, such as rubber, shingle, 
tile, gravel, heat welding and various other types of roofing.  

While some of the co-workers of the company may only be 
able to perform work on a limited number of roof types, the 
Service Department employees are expected to know how to 
service and/or repair any or all of the types of roofs that are 
installed by the company. 
The Service Department employees work year around in all 
types of weather conditi
ons and on all types of roofs in need of 
repair.  The company, which was established in 1960 by Union 

roofer, George Korellis, has from its inception been a unionized 
company with its employees covered by a collective bargaining 
agreement negotiated with the Union by the Northwest Indiana 
Roofing Contractors Association an employer trade representa-
tive group. The party™s most recent association negotiated collective 
bargaining agreement is effective from June 1, 2000 until May 

31, 2004.  Dixon has been a member of the Union for 19 years 
but has never held an offici
al position with the Union. 
 391  On or about July, August or perhaps September 2002, Dixon 
was nominated along with five ot
her individuals to become a second business agent organizer for the Union.  The selection 

for that second business agent organizer position has yet to be 
filled.  During the same general time period and perhaps for an 
extended time prior thereto, Jeff Lussow was the Union Shop 
Steward at the company.  However, he was appointed in ap-
proximately mid 2002 to fill in for a Union business representa-
tive that had suffered a stroke and was there after elected as the 
Union™s business representative. When Lussow became the business representative for the 
Union, he resigned his position with the company and no longer 
served as the Union Shop Steward for the represented employ-
ees at the company.  Business Representative Lussow testified 
that while Dixon was never formal
ly elected as shop steward to 
replace Lussow, the employees looked at Dixon as their Union 

Shop Steward.  Dixon testified 
employees brought their job 
related concerns to him. 
Former employees Glenn Elkins
 and Jeffery Vaux testified 
that after Business Representative Lussow left the company, 

they and every one else of the employees at the company as-
sumed Dixon was the shop steward for the employees. 
In the summer of 2002 the company had, among other  
 392  jobs, two major roofing projects
.  One at the Harrison School 
project and the other at the Valparaiso University project.  Lots 

of roofers were needed so Dixon, among others, was assigned 
to work on one of these projects.  At the time the projects were 

getting underway, the students were returning for classes in 
those particular schools.  And 
the parties contracting for the 
roofing service asked the company not to fire up their hot tar 

kettles until after the students had completed their class atten-
dance for the day.  This was not feasible, however, and the 
company with agreement with th
e university and the school did 
not fire up their hot tar kettles until approximately 2:00 p.m. in 

the afternoons. As a result of this later time, the employees had a late start 
time for their work day, which commenced around 10:00 to 
11:00 a.m. and then worked until 6:00 to 7:00 p.m. in the eve-
ning.  The parties collective bargaining agreement states the 
work day shall be from 8:00 a.m. to noon and from 12:30 p.m. 
until 4:30 p.m. five consecutive days per week with the work 
week starting at 8:00 a.m. on each Monday and ending at 4:30 
p.m. on the following Friday. 
All work was to be performed within the regular week with 
overtime being paid at one and-a-half times the regular hourly 
rate.  The employees could start earlier  
 393  than 8:00 a.m. in the hot summer months to avoid uncomfort-able conditions without a penalty 
to the contractor.  However, 
the one and-a-half times regular hourly rate was to be paid for 
work performed after eight hours for any one working day as 
directed in the collective bargaining agreement. 
Dixon testified various employee
s complained to him about the late start time without them being paid overtime after 4:30 
p.m.  Dixon discussed the concerns
 of certain of the employees 
and mentioned it to Business Representative Lussow.  On Au-
gust the 23rd, 2002, Union Business Representative Lussow 
wrote company president, Pete Korellis, that the Union had 
been notified that the company was working bargaining unit 
employees, ﬁunusual,ﬂ hours and if 
that was the case, the Union would file a grievance.   
A grievance was, in fact, file
d on September 3, 2002 and re-
ferred on that date to the Joint Adjustment Board for the sched-

uling of a hearing.  The grievance was heard by the Joint Ad-
justment Board on September 16, 2002 with a decision that was adverse to the company.  Then a letter was sentdated October 4, 
 KORELLIS ROOFING
 212002, addressed to the Northwest Indiana Roofing Contractor™s 
Association and the Union, in which the company™s attorney 
asserted certain irregularities in the Joint Adjustment Board™s 
action.  394  The Joint Adjustment Board, without conceding any errors, 
agreed to hold a second hearing on the same grievance.  And 

that hearing was held on October 28th, 2002 again with a find-
ing against the company.  The company was ordered to, by 
November 15th, 2002, pay time a
nd-one-half to those company 
employees that worked on the Harrison School project and the 

Valparaiso University proj
ect after 4:00 p.m. daily. 
Dixon testified that about one to two weeks before the  
original grievance was filed 
on September 3, 2002, he met 
with company president Korellis to see if the late start overtime 
matter could be resolved gent
leman to gentleman without a 
grievance.  Dixon testified company president Korellis did not 

think the collective bargaining ag
reement clearly and explicitly 
required the overtime payment and the employees simply 

wanted to be paid. 
Dixon testified nothing was resolved in his meeting with 
company president Korellis.  Dixon 
testified that approximately 
two weeks before he was fired, former company owner, George 

Korellis, spoke with him at the o
ffice in the presence of Rich 
Perez.  According to Dixon, Ge
orge Korellis was upset about 
the late start time s
ituation and told Dixon that he, Dixon, was 
the Union™s Shop Steward and that this would never have taken 

place if he had not filed the grievance. 
 395  On or about November 9, 2002, Dixon helped fellow em-
ployee Chuck Livingston do an un-bid roofing job for the 
mother of one of Livingston™s friend.  The collective bargaining 
agreement addresses the issue of any employee, ﬁmoonlight-

ing,ﬂ in such a manner and provides that either the company or 
the Union may file a grievance against any such moonlighting 
work by any individual employee. 
Company President Korellis stopped by the project and 
spoke with Livingston and although Dixon was on the back 
side of the home, his truck was parked in full view.  As soon as 
company President Korellis left where the moonlighting work 
was taking place, Dixon also left the work sight.  Dixon tele-
phoned Union Business Representa
tive Lussow.  Lussow stated 
company President Korellis had already telephoned him about 
the situation. 
Lussow testified company President Korellis telephone him 
on November 9, 2002 and left a 
message on his telephone that 
said, Jeff, this is Pete.  Dixon and Livingstone are doing a job 

on the side.  There is the grievance on the start time and his 
running for the second BA position.
  Ponder it and give me a 
call back. 
Union Business Representative Lussow saved the message 
for a period of time but testified it was thereafter purged from 

his phone.  Dixon testifie
d he learned from his  
 396  supervisor, Bailey, that he was 
to meet with company President 

Korellis on Monday morning, November 11, 2002.  Dixon 
testified he met with President Ko
rellis and Korellis told him he 
was going to let him go, that they needed to get away from each 

other and that the company was downsizing. 
Dixon testified he was shocke
d and although he could not 
remember everything that he said, he did use some profanity 
and may have even used the ﬁfﬂ word.  Dixon testified he tele-
phoned company President Korellis that afternoon, November 
11th, 2002, and apologized for his language and asked for a 
better explanation as to why he was fired. 
Dixon testified he met with company President Korellis on 
Friday, November the 15th, 2002, at Korellis™s office.  Dixon 
said he turned in some t-shirts he had that belonged to the com-
pany along with the company™s telephone and the company 
provided him his last paycheck
.  Dixon testified as he was 
about to leave Korellis™s office
, Korellis asked that he wait a 
minute and acknowledged he owed Dixon a better explanation 
for his termination. According to Dixon, Korellis told him that he fired him be-
cause he was too vocal on Union issues, that he gave his super-
visor Bailey a hard time, that he made the company™s safety 
coordinator look bad at safe
ty meetings and that the  
 397  Service Department™s secretary, 
Sherry, did not like him.   
Dixon protested that if he was such a bad employee, why had 
the company not talked to hi
m about his shortcomings.  
On Saturday, November 15 or 16, whichever day Saturday 
was, 2002, Dixon testified that he and company President Ko-

rellis met at the International 
House of Pancakes in Hammond, 
Indiana.  Korellis told Dixon he had spoken with his father and 

other management members and they were going to give Dixon 
another chance as a roofer at the company at the American 

Business Center Project under the supervision of Supervisor 
Bishop the following Monday morning, November 17, 2002. 
Dixon testified he told Korellis he needed to speak with his 
wife about the offer and if he ac
cepted the offer, he would be at 
the project site on Monday morn
ing in time to commence work.  
But if he was not going to accept the offer, he would call com-
pany President Korellis on Monday afternoon.  Dixon testified 
he declined the job because it would have meant the lossŠ
Dixon explained he received lots more hours of work as a ser-
vice department employee than he would have as just a roofer.  
Dixon testified he had never been
 disciplined or warned about 
his job performance or attendance.   
Union Business Representative Lussow testified that when 
Dixon worked on his, Lussow™s crew, Dixon was an  
 398  excellent employee with no problems.  Lussow testified that 
any employee that made it to the service crew was the best of 
the work force.   
Lussow testified that former owner George Korellis had an 
office at the company and came to work every day.  Lussow 
testified that George Korellis attends company safety meetings.  
Dixon testified George Korellis
 attended meetings with cus-tomers and visited various work sites.  
Former employee Glenn Elkins te
stified he attended a safety 
meeting of the company in April, 
2003.  Elkins testified that all the employees wanted to start work earlier in the morning than 
they were starting.  According to Elkins company president, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 22Pete Korellis, stated he didn™t want another grievance filed, that 
the company would go by the collective bargaining agreement 
on starting times.  Elkins testified former owner, George Korel-
lis, stated it didn™t matter any more, that the trouble maker is no 
longer here.  Elkins believed Ge
orge Korellis was talking about 
Dixon. Former employee, Jeffrey Vaux testified about the April, 
2003 safety meeting.  He said 
start times were discussed and 
that company president Pete Ko
rellis wanted the employees to 
agree by vote so that another grievance could not be filed.  

Vaux stated company president Korellis did not want the prob-
lem to come up again.  Vaux testified  
  399  George Korellis stated the employees should not have a prob-
lem voting on the start time because they got rid of the trouble 
maker.  Vaux testified, everyone
 laughed.  Vaux said, George 
Korellis could not have been referring to anyone other than 

Dixon. The company presented six witnesses in its defense.  The 
company asserts Dixon™s discha
rge of November 11, 2002 did 
not violate the Act in any manner.  As I indicated earlier, the 

company contends it is and has 
been in the downsizing mode due to the state of the economy.   
Company president Pete Korellis testified he drew up a ten-
tative plan for downsizing on July 19, 2002 in which he indi-

cated that certain employees would be considered for possible 
lay-off.  Included in that July 19, 2002 potential list for lay-off 
was employee Dixon.  Company president Korellis also listed 
possible equipment sales in his July 19, 2002 outline for possi-
ble downsizing.  Company president Korellis stated Dixon was 
terminated for a variety of reasons related to attendance, work 
performance, inability to get al
ong with co-workers and other related items, but that none of the reasons for his discharge 
related to any Union activities or lack, thereof, on the part of 

Dixon or any grievance filing by Dixon. 
Company vice president of operation, Jeffrey Tharp has been 
with the company for 17 years with 12 of those years  
 400  as superintendent for the company and the last four or so years 
as vice president of operations. 
 Tharp had occasion to observe 
Dixon™s work performance and sized Dixon up as being loud, 

obnoxious and not wanting to follow orders.   
Tharp explained that in 1998 he was trying to tell Dixon on 
the telephone how the architectural
 project manager wanted the 
roofing job on the specific project done in a very specific man-
ner.  Tharp stated that Dixon didn™t want to perform in the 
manner he was asked to and not 
realizing that his telephone was 
still on stated of Tharp, that he didn™t have to listen to that fat 

fucker Tharp.  Tharp spoke with company president Peter Ko-
rellis about the situation and told Korellis the company didn™t 
need someone like that working for them.  Tharp stated Dixon 
was transferred to the service de
partment in 1998 but was still 
more of a problem that he was worth and that he told company 

president Korellis they didn™t need to keep Dixon.  
Tharp testified Dixon did not ge
t along well with the other 
workers in the service department.  Tharp testified company 
president Korellis telephoned him on November 9, 2002 and 
told him he had just caught Dixon moon-lighting on a side job 
and that Dixon had done enough.  Tharp told Korellis it was 

fine with him to fire Dixon.  Th
arp said that was the final straw 
with respect to Dixon, along with  
 401  his lack of respect for his co-workers and his attendance and 

work performance problems. 
Service department administra
tor Sharon Osborne testified 
she interacted with Dixon on a daily basis and he was loud, 
obnoxious and a know-it-all.  Osbor
ne stated Dixon thought he 
knew everything and that no one else knew anything.  Osborne 

testified she had heard Dixon use profanity on November 11, 

2002, the day he was discharged.  
Service department ten year 
employee James A. Booker tes-
tified he worked many jobs with Dixon in the service depart-
ment and that Dixon was a very good roofer, but that he belit-
tled people and wanted everythi
ng done his way.  Booker said 
Dixon carried his weight as far as the work was concerned but 
he would gripe and say, that he didn™t need this shit, he could 
get a job anywhere.  Booker said Dixon™s use of profanity was 
about on average with what the other roofing employees used.  
Booker testified Dixon used a lot of profanity on November 11, 
2002 when he was discharged. 
 Booker testified Dixon was 
saying, fuck this, fuck that, and 
that he didn™t need this job.  
Booker did not hear company president Korellis use any pro-
fanity on that occasion. 
Service manger Bruce Bailey 
was Dixon™s immediate super-
visor in the service department at the company.  Bailey testified 
Dixon had an attendance problem, that  
 402  occasionally he would be a few minutes late and on other occa-

sions, maybe twice a month, Dixon™s alarm would not go off 
and he would come to work late.  Bailey said this happened the 
entire time Dixon was in the service department.  Bailey stated 
Dixon was a very good roofer, but that Dixon was unhappy 
because the service representatives were not paid a foreman™s 
wage.   Bailey stated that one worker, 
namely James Booker, did not 
like to work with Dixon.  Dixon had said Booker was not a 
good worker.  Bailey said he me
ntioned these matters concern-
ing Dixon, to company president 
Korellis.  Bailey also testified 
that the matter of the work start and the grievance related to the 
work start was discussed in safety meetings. 
Company president Korellis testified he and his wife cur-
rently own the company founded by his father, George Korellis.  
Korellis owned the company at the time Dixon started to work 
for the company.  Korellis testified he started receiving com-
plaints about Dixon even before Dixon was transferred to the 
service department.   
Korellis stated that vice president of operations, but then su-
perintendent, Tharp complained
 that Dixon was a difficult em-
ployee, that he didn™t follow instructions, that he talked down 

to his supervisor and that his fe
llow employees didn™t like him.   
 403  Korellis testified that after Dixon was transferred to the ser-
vice department he received complaints from service manager 
Bailey that Dixon was difficult to deal with, that he missed 
 KORELLIS ROOFING
 23more time than other employees, and that one occasion Dixon 
verbally attacked Bailey.  Korellis said he overheard a tele-
phone call from Dixon to Bailey complaining about, the fuck-
ing shit of the service technicians not getting foreman™s pay.  
Korellis testified he told Dixon that such language was inap-
propriate and he didn™t want to hear it anymore.   
Korellis testified he began in July, 2002 to seriously consider 
down-sizing his company.  Korellis said that he agreed with the 
statement of one of his employees that the company was getting 
bigger and sloppier.   
Company president Korellis testified that on November 9, 
2002 he received a telephone call from his father, George Ko-rellis, that George Korellis thought he observed some of the 

Korellis employees doing a side job near the company™s office.  
President Korellis drove by and observed Chuck Livingston on 
the ground and he thought he also 
saw Dixon.  Korellis said he 
told Livingston he didn™t go looking for this type thing, but 

when they did it right next to 
his office, what did he expect 
from them.  Korellis said he thought it was hypocritical for 

someone that hoped to be the next BA for the Union to be out 
doing side jobs.  404  Pete Korellis stated he telephoned Union Representative 
Lussow and left a message sayi
ng two guys were doing a side 
work next to his shop and asked what they were going to do 

about it.  Company president Korellis testified that Union Busi-
ness Representative Lussow called him back and said they 
would have to check in to whether the job was bid or not.  
Company president Korellis talked the situation over with ser-
vice manager Bailey and vice pr
esident of operations Tharp.  
Tharp would like to see Dixon gone and Bailey said it was fine 

with him, that he had had it with Dixon.   
Korellis said he made the decision on Saturday, November 9, 

2002 to terminate Dixon, and told Dixon on Monday, Novem-
ber 11, 2002.  Korellis met with Dixon on Monday and told 
him he was letting him go, that 
it was too much work to keep 
him.  Korellis told Dixon he needed the company™s telephone to 

which Dixon responded, not until he had gotten his money.  
Dixon then began to say, he coul
d not believe this, and accord-
ing to president Korellis started saying, fuck this, fuck that.  So 

he asked Dixon to leave the company™s property.   
Korellis stated he did not use any profanity and never at any 
time gave as a reason for Dixon™s
 termination that he was too 
vocal for the Union.  Company president Korellis also testified 

that Dixon™s discharge had nothing to do  
 405  with the grievance that was filed related to the start times for 

the employees at the company.  Company president Korellis 
testified he was in no way upset 
about the grievance and that he 
had no idea nor did he care who filed the grievance.  Korellis 

said he welcomed the grievance because the parties needed to 
get the contract language interpreted or clarified so that he 
would better know how to bid the jobs.   
Former company owner, George Korellis, testified that he 
had no conversations with Dixon or in Dixon™s presence where 
the subject matter of the grievance being filed was attributed in 
any manner to Dixon.  Company president Korellis testified 
that on Wednesday, November 13, Dixon asked in a very calm 
manner if they could work out the situation in any manner.  
Dixon talked about his family and Korellis stated he did not 
like to be put in a position like this.   
Korellis testified he met with Dixon at the International 
House of Pancakes on Saturday, November 16, 2002 and of-fered Dixon a field roofer™s job with the company at the same 
hourly rate and the same hourly benefits.  According to com-
pany president Korellis, Dixon agreed to report for work on 
Monday, November 18, 2002, but fa
iled to show for work.   
Company president Korellis testified his father, George  
 406  Korellis, came to work every day and acted as a ﬁglorified go-
pherﬂ for the company.  He de
livers and picks up checks, ob-
tains construction permits, goes with the residential appraiser to 

do appraisals and attends most company meetings.   
Former company owner George Korellis testified that he 
maintained an office at the company and insisted that he had 
not retired, that he had simply 
slowed down considerably since 
selling any part of the company he  owned to his son, company 

president Pete Korellis.  Former company owner, George Ko-
rellis, said that based on his gray hair and his long experience 
with the company that employees as well as management and 
supervision sought his advice on
 matters related to work, and 
when they did, he provided it. 
This case, as in most cases, requires credibility resolutions.  
And in arriving at my credibility resolutions I state that I care-
fully observed each of the witnesses as they testified and I have 
utilized those observations at arriving at the facts that I rely on, 
herein.  I™ve also considered each witness™s testimony in rela-
tion to other witness™s testimony, and in light of the exhibits 
that have been presented in this case.  If there is any evidence 
that might seem to contradict the credited facts that I shall set 
forth and rely on, I have not ig
nored such other evidence, but 
rather have discredited or rejected it as not  
 407  reliable or trustworthy.  I have
 considered the entire record in 
arriving at the facts, herein. 
I shall first set forth the facts and then I will apply those facts 
that I find to be the facts to the applicable case law and then I 
will arrive at a conclusion with 
respect to the ul
timate issue of 
whether Dixon™s discharge violated the Act.  I will only be 

looking at whether Mr. Dixon™s disc
harge violated the Act.  I 
will not be looking at any other matter.   
In arriving at the credibility facts that I rely on, I start with a 
building block of testimony and then weave the evidence that I 

believe to be credible into that.  The testimony that set the tone 
for my credibility findings in 
this case was given by service 
manager Bailey.  Ba
iley acknowledged that there were discus-
sions of a start time and the grievance related thereto, in the 
safety meetings.  Having that 
basic framework, I am persuaded 
that it was an issue of considerable importance to the employ-

ees as well as management and that it was, in fact, discussed.  
For example, I credit Dixon™s te
stimony that he visited with 
company president Korellis approximately a week or two be-
fore the grievance was filed to see if there could be any resolu-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 24tion of this start time problem without any further action need-
ing to be taken.   
I am persuaded of the credibi
lity of that for a number  
 408  of reasons.  I am fully persua
ded that a number of employees 
complained or spoke to Dixon about the situation of having to 
start work later than normal on the Harrison School and the 
Valparaiso University projects, that the employees believed, 
rightly or wrongly so, that they were entitled to time and a half 
pay after 4:30 p.m. per the co
llective bargaining agreement 
between the parties.   
I am persuaded, as testified to by at least two of the General 
Counsel™s witnesses, that the employees viewed Dixon as the 
defacto job steward after the departure of the former designated 

job steward, Lussow.  I am 
persuaded that Dixon discussed 
those matters with company presid
ent Korellis and that the two 
of them were unable to arrive at any resolution of it because, as 
Dixon testified, the employees simp
ly wanted to be paid per the 
contract and company president Korellis believed that the con-

tract was not explicit enough to warrant the employees being 
paid for overtime after 4:30 p.m.
 in the afternoons on those two 
work projects. A grievance was filed, there™s no question about that. And it 
was heard by the Joint Board.  The Joint Board rendered deci-

sion number one, unfavorable to the company.  And at the re-
quest of the company™s attorney regarding what the company 
perceived as irregularities in th
e original hearing and decision 
of the Joint Board, the company™s  
 409  attorney asked for another hear
ing.  And another hearing was 
granted, and again the issue was decided by a vote of six to two 
against the company.  
With the decision coming down the second time around on 
or about the first of November directing that the company pay 
the overtime payments to the empl
oyees by November 15, It is 
against that backdrop that I am persuaded that this was an issue 

of great concern, not only to the employees who didn™t like 
starting late and wanted to be paid when they started late, and 
the company that they wanted to get this matter behind them 
and have an interpretation or 
a ruling on this matter so that 
there wouldn™t be future grievances filed against the company 

with respect to starting time.   
I am persuaded that the issue of start time did not end with 
this grievance that found the company was to pay the employ-
ees for this additional time that they worked after 4:30.  It ap-
pears that a number of the employees, if not a majority or all of 
them, wanted to start their work day even earlier than the col-
lective bargaining agreement called for, but the company, 
through its president Korellis, believed that he could not do so 
without running a foul of the contract. 
So I am persuaded that this continued to be a problem be-
tween the employees, the company and by the nature of its  
 410  position, the Union.   
I find nothing sinister about the fact that employees Chuck 
Livingston and Dixon were doing 
a moon-lighting or side job 
on November 9.  The company had no control over that, they 
didn™t plan that Mr. Dixon and Livingston would be down 

moon-lighting on a job that, according to the collective bargain-
ing agreement, they could not be performing.   
I am persuaded that former co
mpany owner George Korellis 
just happened to observe that 
these two individuals, or whom 
he believed, there were individuals out performing moon-

lighting work.  I am persuaded that he called his son, president 
Korellis, and said you might want to look into this.   
I am persuaded that Korellis did, in fact, look into it and de-
termine that Livingston and Dix
on were performing work that 
constituted moon-lighting and that such was addressed in the 

collective bargaining agreement that employees, or for that 
matter even the company, would not engage in any moon-
lighting work.   
And I am persuaded that the company made a decision at 
about that time to discharge Dixon and that it did, in fact, and 
no one disputes that fact that 
he was discharged on November 
11, 2002.  I am persuaded that du
ring the discharge, the initial 
discharge interview, that company  
   411  president Korellis told him he was letting him go and that em-

ployee Dixon was, using his word
s, shocked and that he, in 
fact, did use profanity as a result of being told that he was dis-

charged.  I am persuaded that 
his profanity was vocal and loud 
because Dixon conceded that he used profanity.  You have 

company president Korellis testifying that he used profanity 
and other employees overhearing his using profanity. 
I am persuaded that Dixon did, 
as he testified, called the 
company later and apologized for 
his profanity and asked that 
he be provided additional or better reasons for his termination. I am persuaded that Dixon and company president Korellis met 
and I am persuaded they met on
 a Wednesday.  Whether they 
met on a Wednesday or Thursday is of no great significance as 

far as the outcome of this case.  I am persuaded that cooler 
heads were prevailing at that time and that company president 
Korellis outlined to Dixon the reasons for his discharge.   
I fully persuaded that he outlined to him that he had trouble 
getting along with secretary Sharon Osborne, that he had given 
his supervisor Bailey a hard time, that he had made the safety 
officer look small at a safety mee
ting, and that he was too vocal 
in his support of the Union.   
The reason I conclude that, even in the face of company 
president Korellis™ vigorous denial, is that it fits into  
 412  the overall pattern of concern that was happening between the 
employees, the company and the Union.  There was this irritant 
of the starting time, where the Union had protested even by a 
grievance that the company couldn™t start late without paying 
overtime.  And then the other side of the coin that a number of 
the employees wanted to start 
even earlier but could not be-
cause company president Korellis felt he could not do so be-

cause of the contract. 
I am persuaded that former owne
r George Korellis is, as al-
leged in the complaint, an agent of the company for the follow-
ing reasons.  There is no disput
e that former owner, George 
Korellis, still maintains an office at the company.  I am per-

suaded that any employee observing 
that this individual still has 
 KORELLIS ROOFING
 25an office at this facility must at least have some authority and 
speak with some agency status on behalf of the company.   
I am persuaded that George Korellis™ function with the com-
pany is not as minimal as co
mpany president Korellis would 
indicate that it was, that the former owner was simply a ﬁglori-

fied gopherﬂ.  Company, former company owner George Korel-
lis was very quick to point out that he had not retired from this 
facility, that he had merely sl
owed down considerably, that he 
still provided advice to the work force as well as management, 

that he obtained permits for the 
construction projects that the 
company performs.  
 413  Even assuming that obtaining a permit is not that great a task; that you simply take a contract that the company has to a 

local governing authority and obtain a permit to do the work, 
employees observing or knowing of this could, in my opinion, 
not help but conclude that former owner George Korellis still 
maintained authority and a positi
on of influence with this com-
pany, this company that he founded and previously owned. 
I am persuaded that George Korellis™ going with the desig-
nated appraiser to residential prop
erties to assist in performing 
the appraisal and preparing a bid is functioning in a manner that 
anyone observing as an employee would conclude that he still 
had influence with this company. 
I am persuaded that George Korellis™ visiting the work pro-
jects, which he said he did on a da
ily basis, and that he tried his 
best to speak with each of the employees and the managers on a 
daily basis.  And I am persuade
d that his visiting with the em-
ployees and with management was 
more than just to say, good 
morning and how is your wife and family doing, because for-
mer owner Korellis points out, he has a lifetime of experience 
in this work and that employ
ees and management openly and 
actively solicit and he 
provides his advice. 
I am persuaded that he meets the test for determining 
whether an individual is an agent of the employer and that  
 414  test is the Common Law Agency Principle Test that an individ-
ual of the employer would, un
der all the circumstances, be 
reasonably believed by employees that he reflected company 

policy and was speaking on behalf of company management.   
Stated differently, the test is whether under all the circum-
stances, employees would reasonably believe that the individ-
ual in question was reflecting company policy and speaking and 
acting for management.  I am fu
lly persuaded that George Ko-
rellis meets those requirements and that he is an agent of the 

company within the meaning of Section 2(13) of the Act. 
Having concluded that he is an agent, I shall now address 
whether he made any comments that would in any way indicate 
any animus on the part of the company toward Dixon and any 
Union or concerted activity of 
a protected nature that Dixon 
may have engaged in.   
As I outlined earlier, employees Vaux and Elkins testified 
about an April, 2003 safety meeti
ng in which they testified that 
George Korellis was present and that again, the subject of start 
time was a subject of th
e conversation in that safety meeting.  
Based on the testimony of Vaux 
and Elkins the employees were 
again, perhaps attempting to start work at an earlier time than 
was called for in the collective bargaining agreement and that 
the company,  
    415  through its president Korellis, did not want to run afoul of the 
collective bargaining agreement again and obtain another 
grievance.   
I™m persuaded that this came up and that company president 
Korellis, as testified to by Vaux, wanted some way to get 
around this problem that the employees, the company and the 
Union contract presented with respect to start time.  And that 
president Korellis wanted them to 
engage in some sort of a vote and support a starting time and agree not to run a foul of the 
collective bargaining agreement. 
I am also persuaded that George Korellis with his long years 
of work experience with this 
company and his long wisdom and 
knowledge of the operation of the company and of the type of 

work they performed, that he did not sit quietly by in these 
meetings, as he woul
d indicate, and make no comments; but 
simply listened.  I am persuaded that he indicated that the em-

ployees could vote on this matter because they had already 
gotten rid of the trouble maker.   
I credit Vaux™s testimony, as corroborated by Elkins, both 
Elkins and Vaux testified that they believed that former owner 
Korellis was making reference to 
Dixon.  In fact, Vaux testified 
that everyone laughed and everyone assumed that it was Dixon 

that George Korellis was making reference to. 
 416  Now having found those facts as I have outlined, I shall ap-
ply the law as I believe to be applicable in this case to those 
facts to ascertain if the discha
rge of Dixon violated the Act. 
In a case called Wright Line, W-r-i-g-h-t, second word, L-i-
n-e, 251-NLRB-1083, the Board set forth its causation test for 
cases alleging violations of the Act that turn, as does the case 
herein, on the employer motivation.   
First, the government must persuade the Board that anti-
Union sentiment was a substantial or motivating factor in the 
challenged employer conduct or 
decision.  And once this is established the burden then shifts
 to the employer to prove its 
affirmative defense that it w
ould have taken the same action 
even if its employees had not engaged in any protected activity.   
How does the government meet 
that burden?  Government 
counsel must demonstrate by pr
eponderant evidence one, that 
the employee was engaged in protected activity; two, that the 

employer was aware of the activity; three, that the activity was 
a substantial or a motivating re
ason for the employer™s action; 
and four, that there was a causal connection between the em-
ployer™s animus and it
s discharge decision. 
The government may meet its Wright Line burden with evi-
dence short of direct evidence of motivation.  That is,  
 417  it may demonstrate it by inferential evidence arising from a 

variety of circumstances such as Union animus, timing or pre-
text.  Furthermore, it may be found that where an employer™s prof-
fered non-discriminatory motivationa
l explanation is false, even 
in the absence of direct evidence of motivation, the trier of fact 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 26may infer unlawful motivation.  More than that, motivation of 
Union animus may be inferred 
from the record as a whole 
where an employer™s proffered explanation is implausible or a 

combination of other factors ci
rcumstantially may support such 
an inference.  Simply stated, direct evidence of Union animus is 

not required to support such an inference. 
Has the government met its burden in this case of establish-
ing a prima facia case?  The answer, in my opinion, is yes.  
There is no question that Dixon, based on the credited evi-
dence, engaged in activity that 
is protected by the Act.  He 
discussed and fellow workers discussed with him whether or not the company was abiding by the party™s collective bargain-
ing agreement.  The Supreme Court has held that when em-
ployees attempt to enforce a collective bargaining agreement, 
they are engaging in activity that is protected by the Act. 
Secondly, the credited
 testimony indicates that Dixon visited 
with company president Korellis approximately one  
        418 to two weeks before an actual grievance was filed on the start 

times to discuss with company president Korellis whether or 
not the start time issue could be resolved without any grievance 
being filed.   
The activity just outlined indicates that Dixon engaged in ac-
tivity that is protected by the Act.  Was the company aware of 
his protected activity?  And again, the answer is clearly yes.  
By the credited testimony, Dixon
 visited with president Korellis 
to discuss the protected conduct that he and his fellow workers 

had engaged in.  
There is no question that a grie
vance was filed.  And in as much as Dixon had visited with company president Korellis 
about the situation, it is reas
onable to conclude that the com-
pany could assume that Dixon had some participation in the 

grievance that was actually filed.   
Did the protected activity of Dixon play a substantial or mo-
tivating reason in the company™s discharge of Dixon?  In estab-
lishing a prima facia case before addressing the company™s 
burdens I am fully persuaded 
that the government has estab-
lished that it was a reason for the employer™s action.   
I base that on a number of factors; one of wish is that com-
pany president Korellis told Dixon that he was too vocal in 

support of the Union.  Former company owner George Korellis 
told Dixon that he was the one that had filed the  
 419  grievance.  And I™m also pers
uaded that the timing of Dixon™s 
discharge would indicate that it was a motivating reason for the 
discharge of Dixon.  Was there a causal connection between the 
activity of Dixon, as outlined, and his discharge?  I am fully 
persuaded there was.   
Now I turn to the company™s burden and address the issue of 
whether it met its burden of esta
blishing that it would have 
discharged Dixon even in the absence of any protected conduct 

on this part.  The company advan
ces a number of reasons for its actions.  It says that Dixon ha
d never been a satisfactory em-

ployee, that he was loud, boisterous, obnoxious and difficult to 
deal with. 
The company presents evidence that he belittled, ridiculed 
and tried to embarrass his supervisors and/or fellow workers.  

And that when he was observed doing moon-lighting work, that 
was the straw that broke the camel™s back and that this long 
record of his attendance, his job performance, his inability to 
get along with co-workers, his inability to get along with man-
agement, finally had come to a head and that it was necessary, 
proper and not unlawful, based on the company™s contention, to 
discharge Dixon at that point. 
I reject the company™s defense for at least a number of rea-
sons.  Number one, if Dixon™s attendance and work perform-
ance were so egregious, why did the company tolerate  
 420  it for a period of perhaps seven years, only to bring it to a head 

when the matter resolving the grievance in final form came 
about?  If Dixon was such an egregious employee, why had he 
not been given warnings that 
were documented?  If Dixon™s use 
of profanity was a reason for term
inating or a part of a reason or a culminating reason for Dixon™s discharge, why was he not 

discharged when company president Korellis clearly said he 
heard him using what he considered extreme profanity to his 
immediate supervisor Bailey?  That is, company president Ko-
rellis said, I overhead him on the telephone use this profanity. 
Why didn™t he discharge him then if profanity was a problem? 
Why did not company president Korellis, or someone on be-
half of the company, follow the collective bargaining agree-
ment and file a grievance regarding Dixon and Livingston™s unauthorized moon-lighting on a project for Livingston™s 

mother™s friend?  If the moon-lighting was a problem in the 
discharge of Dixon, why was only Dixon discharged and not 
Livingston also?  It™s clear they
 were both on the job, and in 
fact, the evidence would tend to
 indicate that Livingston was the one that created or 
brought about the project. The only additional factor that indicates a reason for Dixon™s 
discharge was that the company perceived, as alleged in the 
complaint, that he had either filed or had a  
 421  moving position in filing the grievance and that he was too 

vocal in his stands on the Union.   
Therefore, I find that the discharge of Dixon violated Section 
8a(1) and (3) of the Act as alleged in the complaint.   
The matter does not end there, however.  The company, 
through its president Korellis, met with Dixon on or about No-
vember the 19th, the 18th or the 19th, at the International 
House of Pancakes in, I believe, Hammond, Indiana.  The exact 
location is not critical to the determination of this issue; in 
which company president Korellis offered Dixon reemploy-
ment with the company as a field roofer at the exact same 
hourly wage rate and at the exac
t same hourly benefit rate that 
he would have had as a service employee.  
Whether you take company pres
ident Korellis™ version that 
Dixon said he would be there on Monday and didn™t show or 

whether you take Dixon™s version that he told him, if I™m going 
to take your offer I™ll be there Monday morning, and if not, I 
won™t be at the American Business Machine project.  Doesn™t 
make any difference, the offer would be the same and the rejec-
tion would be the same.  The ques
tion is, does this constitute a 
 KORELLIS ROOFING
 27substantially equivalent position 
that Mr. Dixon previously had 
that company president Korellis offered to him? 
I look at a number of factors in arriving at a  
 422  conclusion on that.  Dixon had, in the past, been taken from his 
service department job and sent to a roofing job. The most re-
cent example, at least on this record, is that Dixon was placed 
on the Harrison School and/or the Valparaiso University Pro-
ject.  I believe the evidence will show that Dixon was on the 
Valparaiso University Project.  So it would indicate the Dixon 
had performed work as a field roofer.   
The other side of the coin is that Dixon testified, and I don™t 
believe it was contradicted on this record, that he did not con-
sider it to be the same job for a number of reasons.  One, that as 
a roofer in the field you™re exposed to the elements; that is you 
suffer the heat in the summer and the cold in the winter.  He 
testified that service employees r
eceived more hours of work on 
an annual basis than would field roofing employees for, among 

other reasons, weather conditions would intervene and even if 
there was work to be performed, it could not be performed on 
certain occasions. 
Dixon also testified that in the summer as a service techni-
cian you got to ride in the comfort of an air-conditioned vehicle 
between projects and in the winter you were sheltered from the 
cold and the storm as you moved from job to job in the vehicle.   
Does the field roofing posit
ion equal a substantially  
 423  equivalent position as to a serv
ice department employee?  One 
other factor must be looked at be
fore I arrive at that answer.  
And that is again, I believe it 
is uncontradicted on this record, 
that service department positions were sought after by the em-

ployees.   
Lussow, for example, testified that it was the cream of the 
crop that made it to the servic
e department because, as em-
ployee Dixon testified, you had to 
be able to perform repairs on 
any type of roof that the company may have installed or that 
may be seeking repairs to.  That 
is, the service te
chnician would have to be familiar with and know how to do repairs on shingle, 
tile, tar, metal, concrete, gravel, whatever type roof there was.  
So that factor has to be weighed in as to whether or not it is a 
substantially equivalent position. 
I am persuaded that it is not 
a substantially 
equivalent posi-
tion primarily because of the potential for the loss of earnings 
that was testified to by employee Dixon, that is that the number 
of hours that the service employees were able to work during a 
12 month period of time would exceed the hours that a field 
roofing employee would be able to
 obtain.  The fact of the addi-
tion comfort and the working c
onditions are additional factors 
that weigh in whether it is a s
ubstantially equivalent position.  
But the potential for earnings and the fact that it was  
 424  the sought after position in this company persuades me that it is 
not a substantially equivalent po
sition to offer a former service 
employee a field roofing job.  I shall order that the company 

restore Dixon to his former position or a substantially equiva-
lent position and that it make him whole for any loss of wages 
he may have suffered and that 
it post an appropriate notice 
addressing the unfair labor prac
tices that I find have been committed by this company.  
It has been a pleasure being in 
Chicago, Illinois and this trial 
is closed. 
(Whereupon the above matter was concluded.)  
 